DETAILED ACTION
Case Status
This office action is in response to remarks and amendments of 14 July 2022. Claims 1-5, 8-15, and 18-20 have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
	Claim 1-5, 8-15, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1-5, 8-15, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the claims are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 1-5, 8-15, and 18-20, the limitations directed to additional elements include: device, processor, and non-transitory computer readable storage medium.
In exemplary claim 1, limitations reciting the abstract idea are as follows:
receiving, from a first electronic device, an annotation of content on the webpage or the software product displayed on a display of the first electronic device (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking about, or manually writing, using pen and paper an annotation of content. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed either by pen and paper, or in the human mind through observation, evaluation and/or judgment); 
	uniquely identifying the content by identifying at least one associated Document Object Model (DOM) element in an internal representation of the webpage or the software product; associating the annotation with the at least one associated DOM element (as drafted, these limitations are a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the steps from practically being performed in the mind. These limitations, in the context of this claim, encompasses the user thinking about, or manually writing, using pen and paper that the annotation is related to a DOM element such as a manually created and readable HTML tag. Thus, these limitations recite an abstract mental process under 2019 PEG because they can be performed either by pen and paper, or in the human mind through observation, evaluation and/or judgment); and 
	transmitting a signal configured to display, on a display of a second electronic device, the annotation and the content of the webpage or the software product based on the association between the annotation and the at least one associated DOM element of the webpage or the software product (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking about, or manually providing, the annotated content. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed manually, or in the human mind through observation, evaluation and/or judgment).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a device, processor, and non-transitory computer readable storage medium. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs 32-38 of the specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a device, processor, and non-transitory computer readable storage medium, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraphs 32-38 of the specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8-13, 15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prabhu et al., Patent No.: 7370269, hereinafter Prabhu.

As per claim 1, Prabhu discloses A computer-implemented method of annotating a webpage or a software product, the method comprising: 
receiving, from a first electronic device, an annotation of content on the webpage or the software product displayed on a display of the first electronic device (col. 2, last full paragraph, col. 6, line 49 and lines 64-66, col. 8, lines 58-61, col. 11, line 5 to col. 12, line 44); 
uniquely identifying the content by identifying at least one associated Document Object Model (DOM) element in an internal representation of the webpage or the software product (col. 6, lines 37-56; col. 11, lines 5-18, lines 63 to col. 12, line 22 and see section starting in col. 7, lines 20-21 with the subtitle “Modifying a Page to Facilitate Collaborative Co-Browsing” including at least col. 7, lines 29-39 and 47-51, col. 8, lines 9, 18-19, 27-67); 
associating the annotation with the at least one associated DOM element (see rejection of pervious limitations); and 
transmitting a signal configured to display, on a display of a second electronic device, the annotation and the content of the webpage or the software product based on the association between the annotation and the at least one associated DOM element of the webpage or the software product (see rejection of pervious limitations including at least col. 6, lines 18-19, 45-51, col. 7, lines 47-54, col. 12, lines 19-25 and 39-42).

As per claim 2, Prabhu discloses The method of claim 1, further comprising determining changes to the content, wherein the determining of the changes to the content comprises performing a search utilizing a string matching algorithm, a fuzzy search algorithm, and/or an image matching algorithm (col. 11, first full paragraph; col. 10, second paragraph; fig. 4, item 406 and corresponding description).

As per claim 3, Prabhu discloses the method of claim 2, further comprising transmitting an alert to the second electronic device in response to the search returning no results (see rejection of claim 2; note at least that in col. 11, first full paragraph, the page being served to the client is an “alert” in that is presented to a user in response to no change determination, and when a change is determined, a different page is served to the client as a different “alert”).

As per claim 5, Prabhu discloses The method of claim 1, wherein the content is selected from the group consisting of text, graphical elements, and combinations thereof, and wherein the annotation is selected from the group consisting of highlighting, text, graphical elements, and combinations thereof (see Prabhu as cited in the rejection of claim 1 including at least col. 6, lines 37-51; col. 8, lines 27-35; col. 11, line 63 – col. 12, line 25).


As per claim 8, Prabhu discloses The method of claim 1, wherein the uniquely identifying the content further comprises determining a position of the content relative to a position of at least one fixed element in the internal representation of the webpage or the software product and along a projected horizontal line and/or a projected vertical line from the content (see rejection of claim 1 including at least col. 2, lines 46-60; col. 13, line 64 to col. 14, line 15).

As per claim 9, Prabhu discloses The method of claim 8, wherein the position of the content comprises a series of relative distances expressed in percentages of a display area of the display and/or pixel widths and heights (col. 2, lines 46-60; col. 13, lines 17-31 and line 64 to col. 14, line 15).

As per claim 10, Prabhu discloses The method of claim 1, further comprising receiving, from the first electronic device, a selection of the content on the webpage or the software product (col. 2, last full paragraph, col. 6, lines 48-65 col. 11, last paragraph).

As per claims 11-13, 15, and 18-20, they are analogous to claims above and therefore likewise rejected. See Prabhu col. 3, lines 37-60 for the storage medium of claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Prabhu in view of Roy et al., Pub. No.: US 20140173393 A1, hereinafter Roy. 

As per claim 4, Prabhu discloses The method of claim 2. Prabhu does not expressly disclose, however, Roy in the related field of endeavor of annotating content, discloses further comprising transmitting, to the second electronic device, a screenshot of the annotation and the content in response to the search returning no results (Roy, pars. 39-40, 47-61, fig.’s 6A-7F, and see Prabhu as cited in the rejection of claim 3).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Roy’s teaching would have allowed Prabhu’s method to save and transmit screenshots of annotations and content “for storage by a back end server for later access and rendering by any suitable web browser” (Roy, par. 12) and “The marked up content includes the snapshot of the original, first content (e.g., text and image) along with the markups 555 and 560. That marked up content is saved back at back end server, and can be later accessed for display, as previously described. For instance, window 570 indicates the display of the first content as rendered by a second web browser, according to the new preferred settings of the second web browser” (Roy, par. 74).
Analogous claim 14 is likewise rejected.




Response to Arguments
Applicant's arguments filed 14 July 2022 have been fully considered and are not persuasive.
On pages 7-9 of the remarks, Applicant presents the following with respect to the 35 U.S.C. 101 rejection:

    PNG
    media_image1.png
    416
    635
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    164
    636
    media_image2.png
    Greyscale

Examiner respectfully disagrees. 
The claims do not recite “uniquely identifying the location of the annotated content on the webpage or software product enables the accurate recreation of the annotated content when the webpage or software page is rendered differently, such as when the same user or a different user views the webpage or the software product on a different electronic device with a different resolution, when the height and/or width of the display window (e.g., the first iframe 501 in FIG. 2) is changed such that the content renders differently due to, for example, the browser or CSS rendering instructions, and/or when content of the webpage or software product is added, removed, or otherwise modified (e.g., rearranged).”
On page 10 of the remarks, Applicant presents the following with respect to the prior art rejection:

    PNG
    media_image3.png
    365
    648
    media_image3.png
    Greyscale

Examiner respectfully disagrees.  
Multiple examples of associating annotations with DOM elements in internal representations of webpages or software products are present in col. 11, lines 5-18, lines 63 to col. 12, line 22. These, and other portions of Prabhu explicitly identify DOM elements such as tags, style sheets references, script code, script tags, img tags, meta tags, html tags, frame tags, other references within a page, document object model, form fields, page code, links, java script, etc. Every single one of which is a DOM element in the internal representation of the webpage or software product.  Furthermore, see at least col. 6, lines 18-19, 45-51, col. 7, lines 47-54, col. 12, lines 19-25 and 39-42 all of which disclose clear examples of associating annotations with DOM elements in internal representations of webpages or software products.
Furthermore, the portion of Prabhu starting on Col. 7, lines 20-21 with the subtitle “Modifying a Page to Facilitate Collaborative Co-Browsing” makes it abundantly clear that the modifications are being done to an internal representation of a page and not a screen.
And even if Prabhu did not thoroughly disclose associating annotations with DOM elements in internal representations of webpages or software products as indicated above, the portions of Prabhu that Applicant is referring to sufficiently disclose this concept. More specifically, a DIV element is a DOM element that exists inside a page or software product. The addition of such an element inside an existing DOM in response to an annotation teaches associating annotations with DOM elements in internal representations of webpages or software products as claimed. Furthermore, col. 13, line 8 makes it abundantly clear that an annotation is being inserted into a DIV element of a webpage. Even further, col. 13, lines 35-36 disclose associating annotations with Javascript and DHTML – these DOM elements exist inside a webpage.



Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
US 20050044145 A1
Pars. 21-23
Real time collaboration by synchronizing changes using shared XML and DOM  

US 20070124373 A1
Pars. 46-49
XML and DOM based collaborative workspace
US 20080301228 A1
Par. 50
“…any user (e.g., authorized user) can annotate or edit the Web page and their edits immediately appear on the screens of the other users…”

US 20170277669 A1
Pars. 59-67, 71-76
DOM based collaboration and synchronization of annotations





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED H HASAN/Primary Examiner, Art Unit 2154